

Patent License Agreement
 
AGREEMENT made this 6th day of October, 2006 by and between GE Infrastructure
Technology LLC, GE Infrastructure Technology International Inc., (hereinafter
collectively called “LICENSOR”), a limited liability company and a corporation
both organized and existing under the laws of Delaware, USA, and EU Energy Inc.,
(hereinafter called “LICENSEE”), a company organized and existing under the laws
of Nevada, USA.
 
RECITALS
 

1.
LICENSOR is a wholly owned AFFILIATE, as defined below, of the General Electric
Company (GE), and GE has transferred to LICENSOR the responsibility to safeguard
intellectual property relating to wind turbines manufactured and sold by the GE
Wind Energy GmbH and GE Wind Energy LLC AFFILIATES of its GE Energy business
including the rights to license such intellectual property to third parties.

 

2.
LICENSOR is the sole and exclusive owner of, or has the right to license, the
LICENSOR PATENTS (defined below) and the counterparts thereof in other
countries.

 

3.
LICENSEE has advised LICENSOR that it desires to obtain certain licenses under
LICENSOR PATENTS, for the consideration as provided below.

 

4.
LICENSOR desires to grant such license all on the terms and subject to the
conditions contained herein.

 
NOW, THEREFORE, in consideration of the promises and the mutual covenants
hereinafter contained, the parties hereto agree as follows:
 
AGREEMENT
 
ARTICLE 1
DEFINITIONS
 
1.1
“LICENSOR PATENTS” means the patents and applications listed in Attachment 1. 

 
1.2
“LICENSED TERRITORY” means the countries where LICENSOR PATENTS listed in
Attachment 1 have issued.

 
1.3
“AFFILIATE” means any corporation, partnership, joint venture, limited liability
company, or other entity or person which directly or indirectly controls, is
controlled by, or is under common control with LICENSOR or LICENSEE,
respectively, or any of their respective Affiliates on the date of this
Agreement or at any time during the term of this Agreement, but only for so long
as such relationship exists, but excluding any such entity acquired by LICENSEE
after the effective date of this Agreement that is a direct competitor of
LICENSOR’s GE Wind Energy business in the manufacture and sale of wind turbines,
including the entities in Attachment 3. As used herein, the term “control” shall
mean the ability to direct the business of a company and shall be presumed in
the case of ownership, directly or indirectly, of shares of stock having more
than fifty percent (50%) of the voting power entitled to vote for the election
of directors in the case of a corporation, and more than fifty percent (50%) of
the voting power and interest in profits in the case of a business entity other
than a corporation.

 

--------------------------------------------------------------------------------


 
1.4
“LICENSED PRODUCTS” means the D6 and D8 wind turbines and components and systems
thereof and hardware and software used therein described in Attachments 4 and 5
respectively, and reasonable improvements and variations thereof, subject to
LICENSOR’s approval, which approval shall not be unreasonably withheld, where
the sale or manufacture thereof in the LICENSED TERRITORY would infringe at
least one issued and valid claim of LICENSOR PATENTS.

 

1.5
“MW” means megawatts rated power.

 
ARTICLE 2
PATENT LICENSE
 
2.1
LICENSOR hereby grants and agrees to grant to LICENSEE and LICENSEE’s
AFFILIATES, a nonexclusive license, right and privilege under LICENSOR PATENTS,
to make, have made, use, sell, service or otherwise dispose of LICENSED
PRODUCTS, and to have made components for use in LICENSEE’s LICENSED PRODUCTS,
in the LICENSED TERRITORY, including units of LICENSED PRODUCTS which are in the
process of manufacture on the date of termination or expiration of this
Agreement. [**]

 
2.2
LICENSOR makes no representation to the LICENSEE that exercise of the licenses
granted herein will not infringe patents of third parties, and LICENSOR, shall
not be liable, either directly or as an indemnitor or otherwise, to the other or
any third party as a consequence of any infringement of third party patents.

 
2.3
LICENSOR shall not be held responsible by LICENSEE for the validity of LICENSOR
PATENTS should such validity be contested by third parties or should any
LICENSOR PATENTS not be issued or be prematurely terminated for any cause
whatsoever.

 
2.4
Both Parties shall hold the conditions of this Agreement in confidence, and
shall not disclose the conditions of this Agreement except to its financial and
legal representatives, without the other Party’s prior written consent.

 
2.5
LICENSOR and LICENSEE each represent and warrant that they are duly authorized
to execute, deliver and perform this Agreement.

 
ARTICLE 3
COMPENSATION
 
3.1
LICENSEE shall pay to LICENSOR as royalties the fees provided in Attachment 2.

 

--------------------------------------------------------------------------------

[**] This material has been omitted pursuant to a request for confidential
treatment and filed separately with the Securities and Exchange Commissions.
 
- 2 -

--------------------------------------------------------------------------------


 
3.2
LICENSEE agrees to make a written report to LICENSOR semi-annually during the
term of this Agreement by May 15th and November 15th by email or fascimile to
the addresses provided in Article 6 Notices. Each report shall state the
quantity of LICENSED PRODUCTS in the respective LICENSED TERRITORY sold or
otherwise disposed of by LICENSEE for the prior six (6) months. LICENSEE further
agrees to make a written report to LICENSOR within thirty (30) days after the
date of expiration or any termination of this Agreement stating the quantity of
LICENSED PRODUCTS in the respective LICENSED TERRITORY sold or otherwise
disposed of by LICENSEE prior to the date of expiration or termination and not
previously reported to LICENSOR. LICENSED PRODUCTS sold or otherwise disposed of
prior to the expiration or termination of this Agreement shall include units of
LICENSED PRODUCTS which are in the process of manufacture or for which the
components have been ordered. Each report shall include a computation of the
royalty due to LICENSOR under Paragraph 3.1. Each report shall be made whether
or not sales or other dispositions have been made during such period. LICENSOR
shall invoice LICENSEE for royalties due, and LICENSEE shall pay to LICENSOR the
royalty then accrued under said Paragraph 3.1 within 30 days after receipt of
such invoice. It is also provided that, upon expiration or termination of this
Agreement, all LICENSED PRODUCTS which LICENSEE has manufactured prior to the
date of any such termination or expiration, and which LICENSEE has not
previously sold or otherwise disposed of prior thereto, shall be considered as
having been otherwise disposed of during the term of this Agreement, and
accordingly shall be subject to the payment of the royalty provided for in
Paragraph 3.1.

 
3.3
LICENSEE agrees to keep records showing the quantity of LICENSED PRODUCTS sold
or otherwise disposed of during the term of this Agreement and other related
records in sufficient detail to enable the royalty payable hereunder by LICENSEE
to be determined. LICENSEE further agrees to permit its applicable records to be
examined from time to time upon reasonable prior notice, but not more often than
once a year, to the extent necessary to verify the accuracy and completeness of
the reports provided for in Paragraph 3.2 and the royalty due and payable
hereunder. Such examination shall be made at the expense of LICENSOR by an
auditor appointed by LICENSOR.

 
3.4
Payments

 

 
3.4.1
All payments to be made to LICENSOR by LICENSEE under this Agreement shall be
made in United States Dollars by telegraphic transfer to LICENSOR to

 
[* *]
 

 
3.4.2
In the event, however, that any government (other than United States federal,
state and local governments) imposes any income tax on payments by LICENSEE to
LICENSOR and requests LICENSEE to withhold such tax from such payments, LICENSEE
may deduct such tax from such payments up to the rate of the United States
corporation income tax then payable by LICENSOR on such payments. LICENSEE
agrees to furnish LICENSOR with certified statements, receipts and other
supporting data as may be required by United States Tax Authorities to establish
that such tax has been deducted.

 

--------------------------------------------------------------------------------

 [**] This material has been omitted pursuant to a request for confidential
treatment and filed separately with the Securities and Exchange Commission.

- 3 -

--------------------------------------------------------------------------------


 
3.5
In the event that any royalty payable under this Agreement is not paid by the
date payment is due, LICENSEE shall also pay interest on such royalty for the
period from the due date to the date payment is actually made at a per annum
rate equal to two percent plus the prime rate quoted by the Chase Manhattan Bank
of New York, N.Y. on the date payment was due.

 
3.6
For the purposes of this Agreement, LICENSED PRODUCTS shall be considered “sold”
when shipped by LICENSEE to customer or customers designated site, and LICENSED
PRODUCTS shall be considered “otherwise disposed of” when LICENSED PRODUCT is
transferred for value to a party other than LICENSEE, or put into commercial use
by LICENSEE.

 
ARTICLE 4 
TERM AND TERMINATION
 
4.1
This Agreement shall become effective upon its execution by both parties.

 
4.2
Unless it is terminated earlier in accordance with Paragraph 4.3 or 4.4, this
Agreement and the licenses granted hereunder shall continue in full force and
effect until the date of expiration or final determination of invalidity by a
court of competent jurisdiction of the last-to-expire of LICENSOR PATENTS, and
shall thereupon expire.

 
4.3
In the event LICENSEE fails or becomes unable to substantially perform the
obligations or undertakings to be performed by it under this Agreement and such
default or inability is not cured within thirty (30) days after notice from
LICENSOR specifying the nature of the default, then LICENSOR shall have the
right to terminate this Agreement and the license granted hereunder by giving
ten (10) days written notice. Notwithstanding the terms of this paragraph 4.3,
under any and all circumstances, LICENSOR shall give to LICENSEE the full
benefit of any payments made by LICENSEE in accordance with Table 1 of
Attachment 2 herein. For example, for each Installment payment made for the
Initial Fee in Table 1 of Attachment 2, the license and rights granted herein
shall apply to a respective one third of the Initial MW and Installed MW’s in
Attachment 2.

 
4.4
In the event there is a substantial direct or indirect change in ownership or
operation of LICENSEE, as a result of merger, acquisition, consolidation or
otherwise, LICENSEE shall notify LICENSOR.

 
4.4
Upon termination of this Agreement under Paragraph 4.3 or 4.4, or expiration
thereof as provided herein, all rights granted and obligations undertaken
hereunder shall terminate forthwith except: 

 
4.4.1 LICENSEE’s obligation to make payments, submit reports and permit auditing
of its records in accordance with the provisions of Article 3; provided,
however, that the provisions of Paragraph 3.3 shall continue in effect only for
a period of two years from the date of such termination or expiration.
 
- 4 -

--------------------------------------------------------------------------------


 
4.4.2 The provisions of Article 5 and of Paragraphs 2.2, 2.3, 2.4 and 2.5 of
Article 2.
 
ARTICLE 5
TRADEMARKS AND TRADE NAMES
 
In using, selling, or otherwise disposing of, or promoting the use, sale, or
other disposition of LICENSED PRODUCTS licensed hereby under LICENSOR PATENTS,
LICENSEE shall not, without the prior written consent of LICENSOR, directly or
indirectly, use or refer to the trademarks or trade name of LICENSOR or its
AFFILIATES or to trademarks or trade names similar thereto; provided, however,
LICENSEE shall be permitted to inform by direct communication to customers and
potential customers that LICENSEE is afforded the rights and privileges set
forth in this Agreement, but in any event excluding advertising or other
publications. Any press releases shall be in accordance with either version of
press release presented in Attachment 7.
 
ARTICLE 6
NOTICES
 
Any notices and other communications required or permitted to be given hereunder
shall be in writing, and in the case of LICENSEE shall be addressed to:
 
EU Energy, Inc.
Attention: Michael Porter
2026 McGaw Avenue
Irvine, California 92614
Fax:  (949) 428-8515
Email: michael.porter@eunrg.com


and in the case of LICENSOR (specifically including reports to be submitted by
LICENSEE to LICENSOR pursuant to Paragraph 3.2) shall be addressed to:


GE Energy
Attention: Mary Rankin, President GE Infrastructure Technology
300 Garlington Road, MD 271 D
Greenville, SC 29602-0648
Fax: 864-675-3508
Email: mary.rankin@ge.com
 
or to such other address or addresses as either of these companies may from time
to time designate as its address by notice in writing to the other. Such notices
or other communications may be personally delivered to an officer of the party
at such address or may be transmitted by facsimile to the facsimile number, or
email to the email address as set forth in this Article provided that the sender
shall retain a record of its transmittal. In the event that a party despite
diligent efforts shall be unable to transmit a notice or other communication via
facsimile or email it may transmit such notice or other communication by courier
to the address of the other party as prescribed in this Article, which notices
or other communication shall be effective upon receipt.
 
- 5 -

--------------------------------------------------------------------------------


 
ARTICLE 7
EXTENSION TO AFFILIATES AND SUBLICENSES
 
LICENSEE may extend this Agreement to its AFFILIATES. LICENSEE will be
responsible for identifying AFFILIATES and sublicensees to which this Agreement
is extended and include the same information for them as for LICENSEE in the
reports made to LICENSOR under Paragraph 3.3. LICENSEE will be responsible for
the payment of royalty fees accrued for its AFFILIATES and sublicensees under
Paragraph 3.2 concurrent with the making of said reports. 
 
ARTICLE 8
ASSIGNMENT OF AGREEMENT
 
Except as provided in Article 7, LICENSEE shall not assign, extend or otherwise
transfer this Agreement or any right hereunder without the written consent of
LICENSOR; provided, however, that LICENSEE shall have the right to assign this
Agreement in its entirety as a part of a disposition of that portion of the
business as a whole that is responsible for making, using and/or selling the
LICENSED PRODUCT. Neither this Agreement nor any rights granted herein shall
inure to the benefit of any trustee in bankruptcy, receiver or other successor
of LICENSEE whether by operation of law or otherwise, without the written
consent of LICENSOR, and any assignment or transfer without such consent and
approval shall be null and void.
 
ARTICLE 9
APPLICABLE LAW
 
9.1
This Agreement shall be construed, and the legal relations between the parties
hereto determined, in accordance with the law of the State of New York, U.S.A.

 
9.2
Anything contained in this Agreement to the contrary notwithstanding, the
obligations of the parties under this Agreement shall be subject to compliance
with all laws, both present and future, of any government having jurisdiction
over either party or this Agreement, and to orders, regulations, directions or
requests of any such government or any department, agency, corporation or court
thereof.

 
ARTICLE 10
NEGOTIATIONS AND ADR
 
10.1
Before any Party to this Agreement commences any legal action or proceeding
anywhere in the world against the other Party to this Agreement with respect to
any dispute whatsoever pertaining to this Agreement, the LICENSOR PATENTS or the
LICENSEE PATENTS (a ‘Dispute’), the Parties agree to follow the procedures set
forth in this Article 10. 

 

10.2
PROCEEDINGS

 

10.2.1
If a party believes there is a Dispute, such Party will give the other Party
notice in writing of such alleged Dispute.

 
- 6 -

--------------------------------------------------------------------------------


 

10.2.2
The attorneys and technical and business persons of the Party claiming the
Dispute will review the claim and will present their position to the other
Party’s attorneys in writing within 60 Days of receipt of such notice.

 

10.2.3
The other Party’s attorneys will respond in writing within 30 Days of receipt of
such position.

 

10.2.4
If the issue has not been resolved, the other Party may provide to the party
claiming the Dispute, a notice to meet, and the attorneys and technical and
business persons of both sides will meet and try to work out a resolution. Such
resolution may include, but not be limited to, a royalty-free license, a
cross-license or a license with a royalty rate specific to a particular patent
or product involved, provided, however, that this provision shall not impose an
obligation on any Party to settle a Dispute by means of licensing.

 

10.2.5
If the attorneys and technical and business persons are unable to reach a
solution within 60 Days of such meeting notice, the parties will schedule a
meeting or other communication of their top executives. In such a meeting or
other communication, the attorneys and technical and business persons will
explain their respective positions to the top executives in the presence of each
other. The top executives of GE Wind Energy LLC and Composite Technology
Corporation, respectively, will then meet or otherwise communicate, either
privately or with the assistance of their attorneys and/or technical and
business persons, and attempt to devise a solution.

 

10.2.6
If the top executives are unable to agree on a solution within 30 Days of their
meeting, the parties agree to submit the matter to settlement proceedings under
the International Chamber of Commerce (“ICC”) ADR Rules in force as of the
Effective Date or as thereafter amended. If the Dispute has not been settled
pursuant to the said ICC ADR Rules within six months following the filing of a
Request for ADR, or within such other period as the Parties may agree in
writing, such Dispute shall be finally settled under the ICC Rules of
Arbitration as provided in Paragraph 10.4 of this Agreement. All negotiations
pursuant to this Article 10 shall be confidential and treated as compromise and
settlement negotiations for purposes of the Federal Rules of Evidence and state
rules of evidence.

 

10.3
Arbitration

 

10.3.1
In the event the parties have failed to resolve their Dispute in an amicable way
according to the requirements and time limits set out in this Article 10, such
unresolved Dispute shall be finally settled, without any recourse to appeal,
under the Rules of Arbitration of the ICC by 3 arbitrators appointed in
accordance with such Rules.

 

10.3.2
The Chairman of the Arbitral Tribunal shall be nominated by the Party-appointed
arbitrators, in consultation with the parties. If the Party-appointed
arbitrators fail to agree on the nomination of the Chairman of the Arbitral
Tribunal within 30 Days after the appointment of the second arbitrator, the
Chairman of the Arbitral Tribunal shall be appointed by the ICC International
court of Arbitration in accordance with the Rules of Arbitration of the ICC.

 
- 7 -

--------------------------------------------------------------------------------


 

10.3.3
The seat of arbitration shall be in New York, New York, USA.

 

10.3.4
The arbitration shall be in the English language.

 

10.3.5
The arbitrators shall render their award no later than 6 months following the
commencement of the arbitration and such award shall be final and binding on the
Parties. The Parties hereby waive any right of review or appeal on questions of
law and on any other questions or matters. Judgment upon any award rendered by
the arbitrators may be entered into by any court of competent jurisdiction. If
any such enforcement action is brought, neither party shall seek to invalidate
or modify the decisions of the arbitrators or otherwise to invalidate or
circumvent the procedures set forth in this Article 10 as the sole and exclusive
means of setting or resolving such Dispute.

 

10.3.6
The fees of the arbitrators shall be borne by the non-prevailing Party.

 

 
10.3.7
The Parties acknowledge and instruct the arbitrators to take into account in
determining what remedies shall be granted to the party prevailing in the
arbitration, that (i) the rights of the Parties described in this Agreement and
the license granted herein are unique and money damages alone for breach of this
Agreement may not constitute an adequate remedy, (ii) time and strict
performance are of the essence in this Agreement, and (iii) any Party aggrieved
by the provisions of this Agreement may be entitled to equitable relief,
including specific performance, temporary restraining orders and injunctive
relief.

 
10.4
Oppositions, reexamination and similar patent office proceedings and nullity
actions against patents of a Party

 

10.4.1
If either Party intends to file an opposition under the European Patent
Convention and/or European Community Patent Regulation or in any other
jurisdiction which provides for opposition of patent applications or a
reexamination or similar patent office proceeding or a nullity action against a
patent of the other Party, such party will give the Patent holder notice in
writing.

 

10.4.2
The patent holder will be given an opportunity to respond and present their
position, including any proposed resolution. Such resolution may include, but
not be limited to, a royalty-free license, a cross-license or a license with a
royalty rate specific to a particular patent or product involved, provided,
however, that this provision shall not impose an obligation on any Party to
reach a resolution by means of licensing.

 

10.4.3
In any event, if the Parties are unable to reach a solution within the first to
occur of, 45 Days prior to the expiration of any period to file an opposition,
or within 90 Days from the initial notice, the Parties shall be free to proceed
with the opposition, reexamination or other patent office proceeding, or nullity
action. Such proceedings shall not be submitted to ICC, ADR, or ICC arbitration.

 
- 8 -

--------------------------------------------------------------------------------


 
ARTICLE 11
ENTIRE AGREEMENT AND AMENDMENTS
 
This Agreement contains the entire and only agreements between the parties
respecting the subject matter hereof and supersedes and cancels all previous
negotiations, agreements, commitments and writings in respect thereto.
This Agreement may not be amended, supplemented, released, discharged,
abandoned, changed or modified in any manner, orally, or otherwise, except by an
instrument in writing of concurrent or subsequent date signed by duly authorized
officers or representatives of the parties hereto. The parties acknowledge and
agree that nothing contained in this Agreement is an admission by either party
as to any specific fact, and therefore neither this Agreement nor any part
thereof can be used by either party as an admission, representation, or estoppel
in any action by one Party against the other. This Agreement may be executed in
counterparts, each of which shall be deemed an original and all of which shall
be deemed one and the same agreement.
 
IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
executed in duplicate, as of the date first written above, by its duly
authorized officer or representative.
 
LICENSEE
 
LICENSOR
 
By: /s/ Michael Porter
 
By: /s/ Mary Rankin
Name: Michael Porter
 
Name: Mary Rankin
 
Title: President EU Energy, Inc.
 
Title: President GE Infrastructure Technology
 
Date:
 
Date:
 

 
- 9 -

--------------------------------------------------------------------------------


 
Attachment 1
 
LICENSOR PATENTS means the patents and applications listed below, including any
divisions, reissues, reexaminations, continuations, applications, and patents
issuing from such applications in any jurisdiction, that are counterparts of, or
claim priority from, a common application for patent therefrom (the “Patent
Family”).
 
Number
Issued / Published
Expires (Non-Priority)
Title
(GE Docket)
Counterparts
Patents
Counterparts
Applications
5,083,039
1/21/92
2/1/11 (2012)
Variable speed wind turbine (126903)
CA2100672C
EP569556B1 (CH, DE, DK, ES, FR, GB, IT, NL,
DE69233343C0
EP884833B1 (DE, DK, ES, FI, FR, GB, NL, IT, SE)
JP3435474B2
US5225712
 
5225712
7/6/1993
 
Variable speed wind turbine with reduced power fluctuation and a static VAR mode
of operation
   
6137187
10/24/2000
8/8/2017 (2018)
Variable speed wind turbine generator
CN1120297C AU0737762B2
AU0767961B2
EP1007844B1 (DE, DE, ES, FR, GB, IE)
DE69824965C0
ES2224426T3
US6847128
US6856039,
US7095131
US6420795
US6600240
AR980103951
AU 81506/01  
AU2004220762
BR9811873A
CA2300201AA
IN2326/Del/98
JP2001512804T2
KR20007001343
MX001375
NO20000626A,
PL0338639A1,
TR0000904T2
6420795
   
Variable speed wind turbine generator
   
6600240
   
Variable speed wind turbine generator
   
6847128
   
Variable speed wind turbine generator
   
6856039
   
Variable speed wind turbine generator
   
7095131
   
Variable speed wind turbine generator
   



- 10 -

--------------------------------------------------------------------------------




Attachment 2
 
LICENSEE shall pay to LICENSOR as royalties the following fees:


[* *]




[**] This material has been omitted pursuant to a request for confidential
treatment and filed separately with the Securities and Exchange Commission.
 
 
- 11 -

--------------------------------------------------------------------------------


 
Attachment 3


Restricted parties pursuant to Section 1.3
 
Vestas (NEG Micon), Gamesa, Enercon, REpower, Nordex, Mitsubishi Heavy
Industries (MHI), Clipper Windpower, Siemens (Bonus), WinWind, Ecotecnia, Prokon
Nord, MTorres, Scanwind, Suzlon, Fuhrl’nder, Goldwind, Vensys, ABB, Acciona
Windpower (EHN).
 
- 12 -

--------------------------------------------------------------------------------


 
Attachment 4


[att4a.jpg]
 
- 13 -

--------------------------------------------------------------------------------


 
[att4b.jpg]
 
- 14 -

--------------------------------------------------------------------------------


Attachment 5
 
[att5a.jpg]
 
- 15 -

--------------------------------------------------------------------------------


 
[att5b.jpg]
 
- 16 -

--------------------------------------------------------------------------------


 
[att5c.jpg]
 
- 17 -

--------------------------------------------------------------------------------


 
[att5d.jpg]
 
- 18 -

--------------------------------------------------------------------------------


 
[att5e.jpg]
 
- 19 -

--------------------------------------------------------------------------------


 
Attachment 6


 
[* *]
 


[**] This material has been omitted pursuant to a request for confidential
treatment and filed separately with the Securities and Exchange Commission.
 
- 20 -

--------------------------------------------------------------------------------


 
Attachment 7
Version 1
 
 
GE ENTERS INTO PATENT LICENSE WITH EU ENERGY, INC.
 


ATLANTA, GEORGIA - DATE XX, 2006 - GE Energy’s wind business has entered into
patent licenses with EU Energy, Inc. related to GE’s variable speed technology
for wind turbines.
 
Both companies will independently carry on with their respective businesses of
manufacturing and selling wind energy turbines, contributing to the development
of the wind energy sector.
 
GE Energy’s wind business is actively engaged in licensing its key patents for
wind turbine control technologies to help suppliers and customers meet the
rapidly growing need for clean, efficient renewable wind energy.
 
Wind energy is the fastest growing energy segment, and GE’s proven and patented
technologies continue to set the standard in the industry for reliability and
grid compatibility.
 
“GE continues to demonstrate its technology leadership and commitment to
introducing leading-edge technologies into the marketplace,” said Victor Abate,
vice president of renewable energy for GE Energy.


About GE Energy
 
GE Energy (www.ge.com/energy) is one of the world’s leading suppliers of power
generation and energy delivery technologies, with 2005 revenue of $16.5 billion.
Based in Atlanta, Georgia, GE Energy works in all areas of the energy industry
including coal, oil, natural gas and nuclear energy; renewable resources such as
water, wind, solar and biogas; and other alternative fuels. Numerous GE Energy
products are certified under ecomagination, GE’s corporate-wide initiative to
aggressively bring to market new technologies that will help customers meet
pressing environmental challenges.
 
- 21 -

--------------------------------------------------------------------------------


 
With wind turbine design, manufacturing and assembly facilities in Germany,
Spain and the United States, GE Energy is among the leading providers of wind
energy products and support services ranging from commercial wind turbines and
grid integration products to project development assistance and operation and
maintenance. The company's knowledge base includes the development and/or
installation of more than 8,500 wind turbines with a total rated output of 7,600
megawatts.
 

 
About EU Energy, Inc.
 
EU Energy Inc., and EU Energy Ltd., produce, sell, and license the DeWind series
of wind energy turbines including the 50Hz D6 rated at 1.25 megawatts (MW) and
the 50Hz D8 rated at 2MW, both noted for their reliability. In 2007, the new 2MW
D8.2 is planned to be delivered to North American customers from assembly
operations in Lübeck, Germany. The D8.2 utilizes the advanced WinDrive®
hydrodynamic torque converter developed by Voith AG with a synchronous AC
generator that is able to connect directly to the grid without the use of power
conversion electronics. The DeWind 8.2 will be available in both a 60Hz and 50Hz
version. ……………………………………...
 
###
 
 

For more information, contact:      
Dennis Murphy
GE Energy
+1 678 844 6948
dennis.murphy@ge.com
Ken Darling or Howard Masto
Masto Public Relations
+1 518 786 6488
kenneth.darling@ge.com
howard.masto@ge.com

 
- 22 -

--------------------------------------------------------------------------------


   
Attachment 7
Version 2


For Immediate Release


COMPOSITE TECHNOLOGY’S EU ENERGY ENTERS INTO PATENT LICENSE WITH GE


Irvine, CA - Date ___, 2006 - Composite Technology Corporation (CTC) (OTC
Bulletin Board: CPTC) is pleased to announce that its subsidiary, EU Energy
Inc., (EU Energy), has licensed certain patents from GE Energy’s wind business
(GE Energy). While EU Energy’s range of wind turbines employ their own
technology and designs, the license from GE Energy will permit EU Energy to
continue to sell its traditional model DeWind D6 and D8 wind turbines
incorporating the use of conventional power conversion electronics in markets
where the GE patents are applicable. The DeWind D6 is available in 50Hz and 60Hz
worldwide and the DeWind D8 available in 50Hz worldwide.


Both companies will independently carry on with their respective businesses of
designing, manufacturing and selling wind energy turbines, and contributing to
the development of the wind energy sector. EU Energy’s DeWind D8.2 and D8.1 wind
turbines use a unique hydrodynamic torque converter that allows a synchronous
generator to connect directly to the grid without the use of power electronics.
This license is not applicable to these particular models.


Victor Abate, vice president of renewable energy for GE Energy stated: “GE
Energy’s wind business is actively engaged in licensing its key patents for wind
turbine control technologies to help suppliers and customers meet the rapidly
growing need for clean, efficient renewable wind energy.”


Michael Porter, President of CTC and EU Energy stated: “The signing of this
license with GE is important to fulfill terms of an Irrevocable Letter of
Commitment to purchase 400 megawatts of DeWind D6 turbines for delivery in the
US commencing no later than the first quarter of 2008. Developing the renewable
wind energy sector is vital to any developed economy and we are pleased to be
able to offer our traditional range of D6 and D8 turbines using certain of GE
Energy’s power electronics patent portfolio.”


About GE Energy:


GE Energy (www.ge.com/energy) is one of the world’s leading suppliers of power
generation and energy delivery technologies, with 2005 revenue of $16.5 billion.
Based in Atlanta, Georgia, GE Energy works in all areas of the energy industry
including coal, oil, natural gas and nuclear energy; renewable resources such as
water, wind, solar and biogas; and other alternative fuels. Numerous GE Energy
products are certified under ecomagination, GE’s corporate-wide initiative to
aggressively bring to market new technologies that will help customers meet
pressing environmental challenges.


With wind turbine design, manufacturing and assembly facilities in Germany,
Spain and the United States, GE Energy is among the leading providers of wind
energy products and support services ranging from commercial wind turbines and
grid integration products to project development assistance and operation and
maintenance. The company's knowledge base includes the development and/or
installation of more than 8,500 wind turbines with a total rated output of 7,600
megawatts.
 

For more information, contact:      
Dennis Murphy
GE Energy
+1 678 844 6948
dennis.murphy@ge.com
Ken Darling or Howard Masto
Masto Public Relations
+1 518 786 6488
kenneth.darling@ge.com
howard.masto@ge.com

 
- 23 -

--------------------------------------------------------------------------------


  
About CTC:


Composite Technology Corporation, based in Irvine, California, USA develops,
manufactures and sells high performance electrical transmission and renewable
energy generation products through its subsidiaries:
 

 
·
EU Energy Inc., and EU Energy Ltd., produce, sell, and license the DeWind series
of wind energy turbines including the 50Hz D6 rated at 1.25 megawatts (MW) and
the 50Hz D8 rated at 2MW, both noted for their reliability. In 2007, the new 2MW
D8.2 is planned to be delivered to North American customers from assembly
operations in Lübeck, Germany. The D8.2 utilizes the advanced WinDrive®
hydrodynamic torque converter developed by Voith AG with a synchronous AC
generator that is able to connect directly to the grid without the use of power
conversion electronics. The DeWind 8.2 will be available in both a 60Hz and 50Hz
version.

     

 
·
CTC Cable Corporation produces composite rod for use in its proprietary ACCC
aluminum conductor composite core. ACCC conductors virtually eliminate the sag
in power lines caused by high current and high line temperatures. ACCC
conductors also reduce electricity line losses, and have demonstrated
significant savings in capital and operating expenses when substituted for other
conductors. ACCC conductors enable grid operators to eliminate blackouts and
brownouts, providing a ‘reserve electrical capacity’ by operating at higher
temperatures. ACCC conductors are an innovative solution for reconductoring
power lines, constructing new lines and crossing large spans. ACCC composite rod
is delivered to qualified conductor manufacturers worldwide for local ACCC
conductor production and resale into local markets.

 
For further information visit our websites: www.compositetechcorp.com&
www.eunrg.com
 
For Investor Relations Contact: James Carswell, +1-949-428-8500


This press release may contain forward-looking statements, as defined in the
Securities Reform Act of 1995 (the "Reform Act"). The safe harbor for
forward-looking statements provided to companies by the Reform Act does not
apply to Composite Technology Corporation (Company). However, actual events or
results may differ from the Company's expectations on a negative or positive
basis and are subject to a number of known and unknown risks and uncertainties
including, but not limited to, competition with larger companies, development of
and demand for a new technology, risks associated with a startup company, risks
associated with international transactions, general economic conditions,
availability of funds for capital expenditure by customers, availability of
timely financing, cash flow, timely delivery by suppliers, successful
integration of the EU Energy acquisition, ability to produce the turbines and
its components, ability to maintain quality control, collection-related risks
from international transactions, or the Company's ability to manage growth.
Other risk factors attributable to the Company's business may affect the actual
results achieved by the Company including those that are found in the Company's
Annual Report filed with the SEC on Form 10-K for fiscal year ended September
30, 2005 and subsequent Quarterly Reports on Form 10-Q and subsequent Current
Reports filed on Form 8-K and including those pertaining to EU Energy that will
be included with or prior to the filing of the Company’s next Quarterly or
Annual Report.


- 24 -

--------------------------------------------------------------------------------

